DETAILED ACTION
This is the first action on the merits for application 16618434 filed on 12/02/2019.  Claims 11-30 are pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 12/02/2019 has been considered by the examiner.
Specification
The abstract of the disclosure is objected to because abstract exceeds 150 words (See 37CFR1.72(b)).  
Correction is required.  See MPEP § 608.01(b).
Allowable Subject Matter
Claims 11-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record alone or in combination neither discloses nor renders obvious A centrifugal clutch for a drivetrain of a motor vehicle; specifically, “at least one of the engine-side and the transmission side centrifugal masses having an aperture 
The prior art of record alone or in combination neither discloses nor renders obvious a method of constructing a centrifugal clutch for a drivetrain of a motor vehicle; specifically, providing at least one of “the engine-side centrifugal mass has an aperture such that at least one device fixed to the input component has an arm which engages into the aperture to guide the radial displacement of the engine-side centrifugal mass; the transmission side centrifugal mass having an aperture such that at least one device fixed to the input component has an arm which engages into the aperture to guide the radial displacement of the transmission-side centrifugal mass” and with the remaining steps of claim 22.
The prior art of record alone or in combination neither discloses nor renders obvious a centrifugal clutch for a drivetrain of a motor vehicle; specifically, “a first arm fixed to the input component, the first centrifugal mass having a first aperture, the first arm being received in the first aperture and configured to restrict the radial displacement of the first centrifugal mass” and in combination with the remaining structure of claim 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Takayanagi (DE202015003993) discloses centrifugal clutch 1, centrifugal masses 10a-10c having recess 20a-20c, input member 5 or 1; 19a-19c is projections that are formed on 8a-8c.
Heuberger (US 20190277352) discloses centrifugal clutch 1, Fig.1 with centrifugal masses 4, 7, input component 9.
Inomori (US 2009/0000898) discloses Fig.1 having centrifugal mass 42, angle plate 69, input 45.
Joss (US 6309317) discloses centrifugal means 40, recess 36.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/           Examiner, Art Unit 3659